Citation Nr: 1201927	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to November 12, 2008 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating of 50 percent for PTSD. 

In August 2010, the Board denied a rating in excess of 50 percent for PTSD.  At that time, the claims file contained lay and medical evidence dated through October 2008 and a February 2009 rating decision that continued the 50 percent rating.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  

In January 2011, the Court vacated the decision and remanded the appeal compliance with the instructions in a Joint Motion for Remand.  In March 2011, the Board remanded the appeal for further development to comply with the Court's remand instructions. 

Further development resulted in the inclusion in the file of a December 2009 rating decision which granted an increased rating of 70 percent for PTSD, effective in November 2008, and which granted a total rating based on individual unemployability, effective in July 2009.   Forwarding letters showed that the Veteran and his Veterans Service Organization representative were informed of the decision.  That said, a copy of the rating decision was not previously associated with the claims file and the Board's August 2010 decision, the January 2011 Joint Motion for Remand and associated Court briefs, and the Board's March 2011 remand did not consider the staged increased rating or the supporting evidence.  

In November 2011, the Veteran's local representative noted that the Veteran was satisfied with the decision for an increased rating of 70 percent, effective in November 2008.  However, later the same month, the Veteran's national representative noted that the issue of a higher rating prior to November 2008 remained on appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

In March 2011, the Board remanded the appeal to obtain additional VA outpatient clinic and Vet Center treatment records since October 2008, employment records, and a current VA compensation and pension examination for PTSD.  VA clinic and Vet Center treatment records and the report of a June 2011 VA examination have been obtained and associated with the claims file.  The December 2009 rating decision and letters of notification were also obtained from the electronic records file.  

In the December 2009 rating decision, the RO referred to the following evidence that has not yet been associated with the paper or electronic files: a July 22, 2009 claim for a total rating based on individual unemployability; an undated statement from Mr. S.B., a business manager; a June 20, 2009 statement from the Veteran; a July 15, 2009 Application for Increased Compensation based on Unemployability (VA -Form 21-8940); notice from the RO to the Veteran dated July 28, 2009; Employment Information in Connection for Disability Benefits (VA Form 2104192) dated July 28, 2009; and the reports of VA medical examinations dated August 17, 2009 and August 20, 2009.   As this evidence was considered by the RO and appears to be pertinent to the claim, it must be obtained for review by the Board on appeal. 

In July 2009, the Veteran's attending VA psychiatrist noted that the Veteran was no longer able to work and that the Veteran intended to apply for Social Security Administration (SSA) disability benefits.  Although generally VA is not bound by an SSA determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the additional evidence considered in the December 2009 rating decision as itemized above and any other evidence that may be in temporary files and associate the evidence with the permanent paper or electronic claims files. 

2.  Request from the Social Security Administration all adjudicative and supporting medical records considered in that agency's disability benefit determination and associate any records received with the claims file.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating for PTSD in excess of 50 percent prior to November 12, 2008 and in excess of 70 percent thereafter.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


